This is an action to enjoin the State Election Board from placing the name of the defendant in error, Garber, on the official ballot as a candidate for Congress in the general election held in November, 1922.
A demurrer was sustained to the petition in the court below, and the plaintiff in error elected to stand on his petition, whereupon the case was dismissed and plaintiff in error has appealed. After the dismissial of the action in the court below, no action was taken to restrain the election board or to prevent it from placing the name of the defendant in error on the official ballot as a candidate for Congress to be voted for or against in the general election held in November, 1922, and the name of the defendant in error was by said election board placed on the official ballot and he was duly elected and is now the duly elected and qualified Representative in the Congress of the United States of the Eighth Congressional District of Oklahoma.
The action which the injunction proceeding sought to prevent has been performed and the question is now moot, and for that reason the appeal should be dismissed, and it is so ordered.
All the Justices concur.